Case 19-01069-JMM       Doc 69     Filed 12/21/19 Entered 12/21/19 14:56:32            Desc Main
                                  Document      Page 1 of 11



   Holly Roark, ISB No. 7143
   ROARK LAW OFFICES
   950 Bannock St. Ste. 1100
   Boise, ID 83702
   Telephone: (208) 536-3638
   Facsimile: (310) 553-2601
   Email: holly@roarklawboise.com

   Proposed Counsel for Debtors/Debtors-in-possession

                         UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF IDAHO – BOISE

   In Re:                                        Case No. 19-01069-JMM

   WILLIAM E. DEMPSEY, II, and                  Chapter 11
   AMY D. DEMPSEY,

   Debtors and Debtors in Possession.


     MOTION FOR AUTHORIZATION TO PAY A POSTPETITION RETAINER
    TO PROPOSED COUNSEL FOR THE DEBTORS/DEBTORS-IN-POSSESSION
     AND NOTICE AND OPPORTUNITY TO OBJECT AND FOR A HEARING

            NOTICE OF APPLICATION TO APPROVE EMPLOYMENT AND
                   OPPORTUNITY TO OBJECT AND FOR A HEARING

   No Objection. The Court may consider this request for an order without further notice or
   hearing unless a party in interest files an objection within 21 days of the date of this
   notice.

   If an objection is not filed within the time permitted, the Court may consider that there is
   no opposition to the granting of the requested relief and may grant the relief without
   further notice or hearing.

   Objection. Any objection shall set out the legal and/or factual basis for the objection. A
   copy of the objection shall be served on the movant.

   Hearing on Objection. The objection party shall also contact the court’s calendar clerk to
   schedule a hearing on the objection and file a separate notice of hearing.
Case 19-01069-JMM          Doc 69    Filed 12/21/19 Entered 12/21/19 14:56:32              Desc Main
                                    Document      Page 2 of 11


       The Debtors in the above-described Chapter 11 bankruptcy case, WILLIAM E. DEMPSEY,

II and AMY D. DEMPSEY, by and through its proposed counsel, Roark Law Offices, moves this

Court for entry of an order authorizing the Debtors to pay a post-petition retainer to Roark Law

Offices (“Attorney”) as its proposed counsel for the Debtors/Debtors-in-Possession. In support of

this Motion, the Debtor states as follows:

       I.      Jurisdiction and Venue

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334 and 28

U.S.C. §157(a). This is a core proceeding pursuant to 28 U.S.C. §157(b).

       2.      Venue is proper in this District pursuant to 28 U.S.C. §1408.

       3.      The statutory predicate for the relief requested herein is 11 U.S.C. §327, 328(a).

       II.     Background

       4.      The Debtors herein filed a voluntary joint Petition under Chapter 11 of 11

U.S.C. on September 17, 2019.

       5.      No trustee or examiner has been appointed in the Debtor’s Chapter 11 case, nor

have any creditors’ or other official committee been appointed herein at this time.

       6.      On September 17, 2019, the Debtors filed an Application to Employ as counsel

the Law Office of D. Blair Clark, PC. An objection to the application was filed by BrunoBuilt,

Inc. on October 11, 2019, as Docket no. 23. On November 22, 2019, the Law Office of D.

Blair Clark, PC filed a Motion withdrawing its application for employment as Docket no. 49.

On December 4, 2019, the Court entered an order granting the Motion to withdraw the

employment application as Docket No. 63.

       7.      Because of the extensive legal services required the Debtors desire to employ

Roark Law Offices under a general (postpetition) retainer at the standard hourly rate of

$250.00 per hour plus costs, with an initial retainer deposit of $7,500. A motion to employ

Roark Law Offices as counsel for Debtors and Debtors-in-Possession is filed concurrently
Case 19-01069-JMM          Doc 69     Filed 12/21/19 Entered 12/21/19 14:56:32             Desc Main
                                     Document      Page 3 of 11



herewith.

        8.     On or about December 6, 2019, the Debtors entered into a formal retainer

agreement with Roark Law Offices, subject to Court approval. No funds have been deposited

with Roark Law Offices. The retainer agreement requests a postpetition retainer of $7,500.00.

This retainer will be security for the Chapter 11 attorney’s fees, costs, and any legal support

staff (though at this time, there is no support staff employed by Roark Law Offices or Holly

Roark).

        9.     Upon information and believe, the Law Offices of D. Blair Clark, PC is

currently holding in trust $4,793.00. Subject to any sums the Court may approve for payment

of those funds to D. Blair Clark, PC, Movant requests that any remaining sums in trust be

transferred to Roark Law Offices, to be held in trust and credited toward the $7,500.00

postpetition retainer requested, upon the approval of the employment application, and approval

of this Motion. Postpetition services shall be paid upon Court approval of such amounts.

        III.   Relief Requested

        10.    By this Motion, the Debtors respectfully request the entry of an order allowing the

Debtors to pay Roark Law Offices a postpetition retainer in the amount of $7,500.00 (the

“Retainer”). The Retainer shall be considered a security retainer, as it will remain property of the

estate until Attorney applies it to compensation and expenses that have been approved by order of

this court.

        11.    Sections 327 and 328 of the Bankruptcy Code authorize the employment of

professional persons on reasonable terms and conditions of employment, including, inter alia, a

retainer. See 11 U.S.C. §328(a); see also In re: Dearborn Const., Inc., 03.1 IBCR 17 (Bankr. D.

Idaho, 2002) (recognizing the possibility of post-petition retainers). Factors courts consider when

evaluating a request for a post-petition retainer include (i) the retainer’s economic impact on the

debtor’s ongoing business operation; (ii) the retainer’s economic impact on the debtor’s ability to

reorganize; (iii) the amount and reasonableness of the retainer; (iv) the reputation of the counsel
Case 19-01069-JMM           Doc 69    Filed 12/21/19 Entered 12/21/19 14:56:32              Desc Main
                                     Document      Page 4 of 11



seeking the retainer; and (v) the ability of counsel to disgorge payments made under a retainer at the

conclusion of the case should the Court determine that the fees paid are not justified. See In

re Jefferson Bus. Ctr. Assocs, 135 B.R. 676, 680 (Bankr. D. Colo., 1992) (“the provisions for

employment and payment of a debtor’s counsel in Chapter 11 are flexible and practical.”); 3-328

Collier on Bankruptcy p 328.02 (2011).

       12.     The Debtors submit that approval of the Retainer is reasonable under the

circumstances as Debtors require counsel to represent them in the Chapter 11, to defend them

against adversarial actions, to assist them in filing a plan and disclosure statement, and to interact

with the United States Trustee and all interested parties.

       13.     The Debtors assert that the amount of the Retainer is reasonable in light of the current

procedural posture of this case, having been recently filed, with matters pending such as a motion for

relief from stay, discovery matters, a pending 2004 exam, and possible claim objections.

       14.     The Debtors are both employed, which will provide the source of payment for the

retainer. Further, it does not appear there are any cash collateral issues in this case. Absent the

payment of the Retainer, the Debtors may not be able to proceed with this case since Chapter 11

cases can be complicated, even for bankruptcy attorneys.

       15.     Further, Roark Law Offices will only draw against the Retainer after its

compensation and expenses are approved on an interim or final basis, thereby preserving the powers

of the Court, the U.S. Trustee and all other parties-in-interest to challenge any amounts requested by

Roark Law Offices. Additionally, the Debtors assert that Roark Law Offices possesses the skill and

ability to diligently and competently represent the Debtor in this matter. Moreover, Roark Law

Offices would have the ability to disgorge payments made under the retainer if at the end of the case

the Court found the fees to not be justified.

       16.     Based on the foregoing, the Debtors submit that the Retainer is reasonable under the

circumstances, and thus requests that this Court enter an order authorizing the Debtors to pay the

postpetition Retainer of $7,500.00 to Roark Law Offices.
Case 19-01069-JMM    Doc 69    Filed 12/21/19 Entered 12/21/19 14:56:32      Desc Main
                              Document      Page 5 of 11



DATED: December 21, 2019                     ROARK LAW OFFICES




                                                         ___________ _____
                                         Holly Roark, proposed counsel for Debtors
                                         and Debtors-in-Possession
Case 19-01069-JMM          Doc 69     Filed 12/21/19 Entered 12/21/19 14:56:32             Desc Main
                                     Document      Page 6 of 11



            DECLARATION OF PROPOSED COUNSEL FOR
               DEBTORS/DEBTORS-IN-POSSESSION

        I, Holly Roark, declare as follows:
        1.     I am a sole proprietor attorney doing business as Roark Law Offices. I have personal

knowledge of the facts set forth herein and if called as a witness, I could and would testify thereto

truthfully.

        2.     I am an attorney duly admitted to practice in this Court, to provide legal counsel with

regards to the above-captioned chapter 11 case.

        I.     Background

       3.      The Debtors herein filed a voluntary joint Petition under Chapter 11 of 11

U.S.C. on September 17, 2019.

        4.     No trustee or examiner has been appointed in the Debtor’s Chapter 11 case, nor

have any creditors’ or other official committee been appointed herein at this time.

        5.     On September 17, 2019, the Debtors filed an Application to Employ as counsel

the Law Office of D. Blair Clark, PC. An objection to the application was filed by BrunoBuilt,

Inc. on October 11, 2019, as Docket no. 23. On November 22, 2019, the Law Office of D.

Blair Clark, PC filed a Motion withdrawing its application for employment as Docket no. 49.

On December 4, 2019, the Court entered an order granting the Motion to withdraw the
employment application as Docket No. 63.

        6.     Because of the extensive legal services required the Debtors desire to employ

Roark Law Offices under a general (postpetition) retainer at the standard hourly rate of

$250.00 per hour plus costs, with an initial retainer deposit of $7,500. A motion to employ

Roark Law Offices as counsel for Debtors and Debtors-in-Possession is filed concurrently

herewith.

        7.     On or about December 6, 2019, the Debtors entered into a formal retainer

agreement with Roark Law Offices, subject to Court approval. No funds have been deposited
Case 19-01069-JMM           Doc 69    Filed 12/21/19 Entered 12/21/19 14:56:32              Desc Main
                                     Document      Page 7 of 11



with Roark Law Offices. The retainer agreement requests a postpetition retainer of $7,500.00.

This retainer will be security for the Chapter 11 attorney’s fees, costs, and any legal support

staff (though at this time, there is no support staff employed by Roark Law Offices or Holly

Roark).

        8.     Upon information and believe, the Law Offices of D. Blair Clark, PC is

currently holding in trust $4,793.00. Subject to any sums the Court may approve for payment

of those funds to D. Blair Clark, PC, Movant requests that any remaining sums in trust be

transferred to Roark Law Offices, to be held in trust and credited toward the $7,500.00

postpetition retainer requested, upon the approval of the employment application, and approval

of this Motion. Postpetition services shall be paid upon Court approval of such amounts.

        II.    Relief Requested

        9.     By this Motion, the Debtors respectfully request the entry of an order allowing the

Debtors to pay Roark Law Offices a postpetition retainer in the amount of $7,500.00 (the

“Retainer”). The Retainer shall be considered a security retainer, as it will remain property of the

estate until Attorney applies it to compensation and expenses that have been approved by order of

this court.

        10.    The Debtors submit that approval of the Retainer is reasonable under the

circumstances as Debtors require counsel to represent them in the Chapter 11, to defend them

against adversarial actions, to assist them in filing a plan and disclosure statement, and to interact

with the United States Trustee and all interested parties.

        11.    The Debtors assert that the amount of the Retainer is reasonable in light of the current

procedural posture of this case, having been recently filed, with matters pending such as a motion for

relief from stay, discovery matters, a pending 2004 exam, and possible claim objections.

        12.    The Debtors are both employed, which will provide the source of payment for the

retainer. Further, it does not appear there are any cash collateral issues in this case. Absent the

payment of the Retainer, the Debtors may not be able to proceed with this case since Chapter 11
Case 19-01069-JMM           Doc 69    Filed 12/21/19 Entered 12/21/19 14:56:32             Desc Main
                                     Document      Page 8 of 11



cases can be complicated, even for bankruptcy attorneys.

         13.    Further, Roark Law Offices will only draw against the Retainer after its

compensation and expenses are approved on an interim or final basis, thereby preserving the powers

of the Court, the U.S. Trustee and all other parties-in-interest to challenge any amounts requested by

Roark Law Offices. Additionally, the Debtors assert that Roark Law Offices possesses the skill and

ability to diligently and competently represent the Debtor in this matter. Moreover, Roark Law

Offices would have the ability to disgorge payments made under the retainer if at the end of the case

the Court found the fees to not be justified.

         14.    Based on the foregoing, the Debtors submit that the Retainer is reasonable under the

circumstances, and thus requests that this Court enter an order authorizing the Debtors to pay the

postpetition Retainer of $7,500.00 to Roark Law Offices.


         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct and that this declaration was executed on December 21, 2019, at Boise,

Idaho.



____________________________________
Holly Roark, Attorney at Law
ROARK LAW OFFICES
Proposed Counsel for Debtors/Debtors-in-possession
Case 19-01069-JMM         Doc 69    Filed 12/21/19 Entered 12/21/19 14:56:32          Desc Main
                                   Document      Page 9 of 11



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 21, 2019, I filed the forgoing document
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors/Debtors-in-possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A. Faucher on behalf of creditor BrunoBuilt, Inc.: rfaucher@hollandhart.com

Brett R. Cahoon on behalf of US Trustee ustp.region18.bs.ecf@usdoj.gov

Trevor L. Hart on behalf of Washington Trust Bank: tlh@perrylawpc.com


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

See attached Mailing Matrix.

/s/ Holly Roark
________________________
Holly Roark
Label Matrix forCase
                  local 19-01069-JMM
                        noticing              Doc 69
                                                  (p)ADA Filed
                                                         COUNTY 12/21/19       Entered 12/21/19 14:56:32
                                                                INDIGENT SERVICES               Michael Band Desc Main
0976-1                                                Document          Page
                                                  ATTN FINANCE DEPARTMENT       10 of 11        Davison, Copple, Copple & Copple, LLP
Case 19-01069-JMM                                    252 E FRONT STREET SUITE 199                         POB 1583
District of Idaho                                    BOISE ID 83702-7339                                  Boise, ID 83701-1583
Boise
Sat Dec 21 13:09:23 MST 2019
Bank of America                                      Barclay’s Bank                                       Barclays Bank
PO BOX 45224                                         PO Box 60517                                         POB 8803
Jacksonville, FL 32232-5224                          City of Industry, CA 91716-0517                      Wilmington, DE 19899-8803



Brunobuilt, Inc                                      Brett R Cahoon                                       Capital One Bank (USA), N.A.
890 E Franklin Rd Ste 202                            OFFICE OF THE US TRUSTEE US DEPT                     by American InfoSource as agent
Meridian, ID 83642-6070                              720 Park Blvd., Ste. 220                             PO Box 71083
                                                     Boise, ID 83712-7785                                 Charlotte, NC 28272-1083


Chase Card Member Services                           Terry C Copple                                       Davison, Copple, Copple
PO Box 6294                                          Davison, Copple, Copple & Copple, LLP                Attn: Terry Copple, Esq.
Carol Stream, IL 60197-6294                          POB 1583                                             PO Box 1583
                                                     Boise, ID 83701-1583                                 Boise, ID 83701-1583


Amy D Dempsey                                        William E Dempsey II                                 Robert A Faucher
1720 E Sendero Lane                                  1720 E Sendero Lane                                  POB 2527
Boise, ID 83712-6628                                 Boise, ID 83712-6628                                 Boise, ID 83701-2527



Trevor L Hart                                        (p)IDAHO CENTRAL CREDIT UNION                        Idaho State Tax Commission
PERRY LAW PC                                         PO BOX 2469                                          P.O. Box 36
PO Box 637                                           POCATELLO ID 83206-2469                              800 Park Blvd
Boise, ID 83701-0637                                                                                      Boise, ID 83722-0036


Internal Revenue Service                             McConnell Wagner Sykes & Sta                         Morrow & Fischer
PO BOX 7346                                          Attn: Richard Stacey, Esq.                           Attn: Laura Burri
Philadelphia, PA 19101-7346                          827 E. Park Blvd, Ste. 201                           332 N. Broadmore Wy, Ste 102
                                                     Boise, ID 83712-7782                                 Nampa, ID 83687-5331


Morrow & Fischer, PLLC                               US Trustee                                           Washington Trust Bank
c/o Laura E. Burri                                   Washington Group Central Plaza                       c/o Trevor L Hart
332 N Broadmore Way, Ste 102                         720 Park Blvd, Ste 220                               Perry Law, P.C.
Nampa, ID 83687-5331                                 Boise, ID 83712-7785                                 POB 637
                                                                                                          Boise, ID 83701-0637

(p)WASHINGTON TRUST BANK                             Zion’s Bank
PO BOX 2127                                          Boise/Main Financial Center
SPOKANE WA 99210-2127                                800 W Main Street, Ste 100
                                                     Boise, ID 83702-5947




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
               Case 19-01069-JMM
Ada County Treasurer                          Doc 69
                                                  (d)Ada Filed
                                                         County 12/21/19
                                                                Treasurer   Entered 12/21/19 14:56:32       DescUnion
                                                                                             Idaho Central Credit Main
200 W. Front St.                                      Document
                                                  c/o Ammon C. Taylor   Page 11 of 11        PO Box 2469
PO Box 2868                                          200 W. Front St., Room 3191                          Pocatello, ID 83206
Boise, ID 83701                                      Boise, ID 83702


Washington Trust Bank
Peter Stanton, CEO
PO Box 2127
Spokane, WA 99210-2127




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BrunoBuilt, Inc.                                  End of Label Matrix
                                                     Mailable recipients    25
                                                     Bypassed recipients     1
                                                     Total                  26
